UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of November 2014 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ This report on Form 6-K shall be deemed to be filed and incorporated by reference in the registration statement on Form F-3 (File No. 333-195376) and to be a part thereof from the date on which this report is furnished, to the extent not superseded by documents or reports subsequently filed or furnished. EXHIBIT INDEX 1. Cautionary Statements Concerning Forward-Looking Information 2. Condensed Consolidated Interim Financial Statements of Embraer S.A. as of September 30, 2014 and for the nine months ended September 30, 2014 and notes thereto 3. Awareness Letter from Embraer S.A.’s Independent Registered Public Accounting Firm Exhibit 1 CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION This report on Form 6-K includes forward-looking statements, within the meaning of Section27A of the U.S. Securities Act of 1933, as amended, or the Securities Act, and Section21E of the U.S. Securities Exchange Act of 1934, as amended, or the Exchange Act.These forward-looking statements include, but are not limited to, statements about the current conditions and future trends in the airline industry and executive jet market, our financial condition, results of operations, cash flows, dividends, financing plans, business strategies, operating efficiencies or synergies, budgets, capital and other expenditures, competitive positions, growth opportunities for existing products, benefits from new technology, plans and objectives of our management, and other matters. These forward-looking statements are based largely on our current beliefs and expectations about future events and financial trends affecting our businesses and are subject to risks, uncertainties and assumptions, including, among other things: · our ability to generate sufficient cash flow to service all of our current and future indebtedness; · general economic, political and business conditions, both in Brazil and in other markets; · changes in competitive conditions and in the general level of demand for our products; · management’s expectations and estimates concerning our future financial performance, financing plans and programs and the effects of competition; · the effects of customers canceling, modifying and/or rescheduling contractual orders; · the effect on our revenues changes to the defense budgets of the Brazilian federal government or other national governments; · continued successful development and marketing of the EMBRAER 170/190 jet family, our line of executive jets (including the Phenom 100, Phenom 300, Lineage 1000, Legacy 450 and Legacy 500) and our defense aircraft; · our level of indebtedness; · anticipated trends in our industry, including but not limited to the continuation of long-term trends in passenger traffic and revenue yields in the airline industry; · our short- and long-term outlook for the 30-120 seat commercial airline market; · our expenditure plans; · inflation and fluctuations in exchange rates; · the impact of volatile fuel prices and the airline industry’s response; · our ability to develop and deliver our products on a timely basis; · availability of sales financing for our existing and potential customers; · existing and future governmental regulation impacting our operations; · our relationship with our workforce; · other risk factors discussed under the heading “Item 3D- Risk Factors” in our 2013 Form 20-F filed on March 20, 2014; and · other risk factors discussed under “Risk Factors” in our Form F-3 Filed June 24, 2014 (File No. 333-195376 ). The words “believe,” “may,” “will,” “estimate,” “plan,” “continue,” “anticipate,” “intend,” “expect” and similar words are intended to identify forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements because of new information, future events or other factors. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this annual report might not occur. Our actual results and performance could differ substantially from those anticipated in our forward-looking statements. Exhibit 2 Embraer S.A. Condensed Consolidated Interim Financial Statements September 30, 2014 1 INDEX TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Page Index to Condensed Consolidated Interim Financial Statements 2 Condensed Consolidated Statements of Financial Position as of September 30, 2014 and December 31, 2013 4 Condensed Consolidated Statements of Income for the three and nine- month periods ended September 30, 2014 and 2013 6 Condensed Consolidated Statements of Comprehensive Income for the three and nine-month periods ended September 30, 2014 and 7 Condensed Consolidated Statements of Shareholders’ Equity for the nine-month period ended September 30, 2014 and for the year ended December 31, 2013 8 Condensed Consolidated Statements of Cash Flows for the nine-month period ended September 30, 2014 and 2013 9 Notes to the Condensed Consolidated Interim Financial Statements 10 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Embraer S.A. We have reviewed the condensed consolidated statement of financial position of Embraer S.A. and subsidiaries as of September30, 2014, the related condensed consolidated statements of income and comprehensive income for the three and nine-month periods ended September 30, 2014 and 2013, and shareholders’ equity and cash flows for the nine-month periods ended September30, 2014 and 2013. These condensed consolidated interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the condensed consolidated interim financial statements referred to above for them to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the consolidated statement of financial position of Embraer S.A. and subsidiaries as of December31, 2013, and the related consolidated statements of income, comprehensive income, shareholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated March20, 2014, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated statement of financial position as of December31, 2013, is fairly stated, in all material respects, in relation to the consolidated statement of financial position from which it has been derived. São José dos Campos - Brazil November
